Citation Nr: 0815065	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-06 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for alcoholism.  

2.  Entitlement to service connection for diabetes mellitus, 
arthritis, peripheral neuropathy, and acid reflux, secondary 
to alcoholism.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for defective hearing 
of the left ear.  

4.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1944 to May 1946.  

By rating actions in December 1963 and April 1965, the RO 
denied service connection for bilateral hearing loss.  The 
veteran and his representative were notified of these 
decisions and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004, January 2005, and July 
2007 rating decisions by the Nashville, Tennessee RO.  In 
September 2004, the RO, in part, assigned an increased 
evaluation to 30 percent for PTSD and denied the veteran's 
request to reopen the claim of service connection for 
bilateral hearing loss.  By rating action in January 2005, 
the RO, in part, denied service connection for alcoholism, 
and for diabetes mellitus, arthritis, peripheral neuropathy, 
and acid reflux secondary to alcoholism.  In July 2007, the 
RO reopened the claim for bilateral defective hearing and 
granted service connection for hearing loss in the right ear 
but denied service connection for hearing loss in the left 
ear.  In March 2008, a hearing was held at the RO before the 
undersigned member of the Board.  

During the course of the appeal, the veteran raised several 
additional issues or theories as to the underlying cause of 
the issues currently on appeal.  These matters were 
adjudicated and denied by the RO, and the veteran was 
properly notified.  At the personal hearing, the veteran 
clarified the issues he wished to pursue on appeal and the 
basis for his claims.  Therefore, the Board will confine its 
review of the veteran's appeal to the issues identified at 
the personal hearing and listed on the first page of this 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a disability manifested 
by alcoholism at present, nor is there any competent evidence 
that any history of alcoholism is causally or etiologically 
related to PTSD.  

3.  As the veteran is not service connected for alcoholism, 
there is no service-connected disability to which diabetes 
mellitus, arthritis, peripheral neuropathy, or claimed acid 
reflux may be attributed.  

4.  Service connection for defective hearing was last finally 
denied by an unappealed rating decision by the RO in April 
1965.  

5.  The additional evidence received since the April 1965 RO 
decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for defective hearing of the left ear.  

6.  The veteran's symptoms of PTSD more nearly approximate 
the degree of occupational and social impairment contemplated 
by a 50 percent schedular rating, and no higher.  


CONCLUSIONS OF LAW

1.  Service connection for alcoholism lacks legal merit.  38 
U.S.C.A. §§ 105, 101(16), 1110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.301, 3.310 (2007).  

2.  The veteran does not have diabetes mellitus, arthritis, 
peripheral neuropathy, or acid reflux which is proximately 
due to or aggravated by his service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.310 (2007).  

3.  The April 1965 rating decision that denied service 
connection for defective hearing is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 
(2007).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for defective hearing 
of the left ear.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105 (2007).  

5.  The criteria for an increased evaluation to 50 percent, 
and no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, 
Diagnostic Codes 9411-9440 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Prior to initial adjudication of the claims, letters dated in 
February, April, and October 2004, fully satisfied the duty 
to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini II, supra.  

The Board notes further, however, that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Concerning the veteran's claim for a higher evaluation for 
PTSD, the veteran was notified by VA to submit evidence which 
showed that his psychiatric disorder had worsened and the 
effect his disability had on his daily activities.  The 
letter provided examples of the types of evidence the veteran 
could submit and informed him that VA would assist him in 
obtaining any such evidence.  Further, the diagnostic code 
under which the veteran's PTSD is rated includes criteria 
demonstrating a noticeable worsening of symptoms and the 
effect it has on his employment and daily life.  At the 
personal hearing in March 2008 and on the VA examinations 
during the pendency of the appeal, the veteran reported the 
effects his PTSD had on his daily activities (the veteran is 
82 years old and retired).  Thus, to the extent that the VCAA 
notice in this case is deemed to be deficient under Vazquez-
Flores, based on the communications sent to the veteran and 
his representative over the course of this appeal, he clearly 
has actual knowledge of the evidence he is required to submit 
in this case and based on his contentions as well as the 
communications provided to him by VA, it is reasonable to 
expect that he understands what is needed to prevail.  See 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  Under the circumstances 
of this case, the Board finds that the veteran is not 
prejudiced by moving forward with a decision on the merits at 
this time.  

As to the veteran's request to reopen the claim of service 
connection for defective hearing of the left ear, the Board 
notes that the veteran was not provided with adequate notice 
under 38 U.S.C. § 5103(a) with respect to a reopened claim 
under the holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, the April 2004 notice letter did not 
include an explanation as to the basis for the prior denial 
of his claim.  In this case, the basis for the prior denial 
was that there was no evidence of defective hearing in the 
left ear in service or at the time of the prior denial.  The 
notice letter provided a detailed explanation as to the 
evidence necessary to establish service connection which, in 
this case, is the same evidence necessary to reopen the prior 
denied claim.  Here, the veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which was related to service; of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  Consequently, an explanation as to the 
basis for the prior denial would not be particularly 
significant or necessary as to the element of notice, since 
the submission of any competent evidence showing a current 
disability and a relationship to service would be new and 
material evidence sufficient to reopen the claim.  Since the 
April 2004 VCAA letter fully explained the type of evidence 
necessary to establish service connection, an explanation as 
to the basis for the prior denial is clear.  Therefore, the 
Board finds that the veteran was not prejudiced by any defect 
in the notification letter under the holding in Kent.  Id.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The veteran's service medical records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
was examined by VA on at least four occasions during the 
pendency of the appeal and also testified at a hearing before 
the undersigned member of the board at the RO in March 2008.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes 
that 38 C.F.R. § 3.310 was revised during the pendency of the 
appeal.  However, since VA has been complying with Allen 
since 1995, and that the revision to § 3.310 was made to 
reflect the holding in Allen, the aforementioned regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).   

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provide:   

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Alcoholism

Initially, the Board notes that at the personal hearing in 
March 2008, there was a discussion about "treatment" for 
alcoholism at "Cumberland Heights" in 1988.  However, 
private medical records show that the aforementioned 
"treatment" was actually attendance at AA meetings at 
Cumberland Heights Presbyterian Church.  (See Dr. W.E.B. June 
1989 treatment note).  The veteran does not assert that he 
received "medical treatment" for alcoholism at anytime in 
his life.  As the name indicates, Alcoholics Anonymous is an 
organization that attempts to help people with substance 
abuse problems, anonymously.  Thus, the Board finds that 
remanding the appeal to attempt to obtain records would serve 
no useful purpose.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this regard, the Board notes that the veteran has 
presented no competent evidence of a current disability 
manifested by alcoholism.  Although the veteran reported that 
he drank to excess many years ago and first attended AA 
meetings at Cumberland Heights beginning in the late 1980's, 
he testified that he has been sober since 1988.  Other than a 
reported history of alcoholism, there is no objective 
evidence of any medical treatment or current diagnosis of 
alcoholism.  Further, the veteran was examined by VA in 
January 2006, to determine, in part, the nature and etiology 
of his reported history of alcoholism.  The claims file was 
reviewed and a detailed description of the veteran's medical 
history was included in the report.  The examiner indicated 
that there was no current or recent symptomatology that was 
attributable to alcohol dependence.  He concluded, in 
essence, that while the veteran's assertions that his 
previous abuse of alcohol may have possibly been an attempt, 
in part, to self medicate his PTSD, it was not possible to 
make a determination 18 years after the fact.  

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2007).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of an appellant's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See also 
VAOPGPREC 2-97.  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (CAFC), 
the CAFC held that a veteran could receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability.  
Specifically, that compensation may be awarded only "where 
there is clear medical evidence establishing that alcohol or 
drug abuse is caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  See Allen, 237 F. 3d at 
1381.  In other words, 38 U.S.C.A. §§ 1110, 1131 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  

In the absence of "clear medical evidence" establishing a 
current disability manifested by alcoholism and a 
relationship between alcoholism and a service-connected 
disability, there is no basis for a favorable disposition of 
the appeal.  Therefore, the veteran's claim does not present 
a basis for which relief may be granted.  As the disposition 
of this claim is based on law and not the facts of this case, 
the claim must be denied based on lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Disabilities Secondary to Alcoholism

The veteran does not contend nor do the service medical 
records show any complaints, treatment, abnormalities, or 
diagnosis referable to diabetes mellitus, arthritis, 
peripheral neuropathy, or acid reflux in service.  Rather the 
veteran believes that his disabilities are due to alcoholism.  
However, service connection has not been established for 
alcoholism.  

The veteran testified that his diabetes mellitus was first 
diagnosed in 1998, and that his peripheral neuropathy was 
diagnosed shortly thereafter.  He asserted that his arthritis 
had been present for many years.  As to acid reflux, there is 
no competent evidence of any treatment or diagnosis for that 
disorder.  While the veteran was evaluated for problems 
swallowing in 2002, there was no clinical or diagnostic 
evidence of acid reflux.  The diagnosis was dysphagia.  

While the veteran believes that his diabetes mellitus, 
arthritis, peripheral neuropathy, and claimed acid reflux are 
related to alcoholism, he has not presented any competent 
evidence to support that assertion.  The veteran, as a 
layman, is not competent to provide an opinion regarding 
medical causation or etiology.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The provisions of 38 C.F.R. § 3.310 only apply to service 
connection for secondary disabilities caused by a service-
connected disability.  Thus, the Board concludes that there 
is no legal basis of entitlement to secondary service 
connection because the veteran has not been granted service 
connection for the disorder that allegedly caused his 
diabetes mellitus, arthritis, peripheral neuropathy, or 
claimed acid reflux.  The application of the law to the facts 
is dispositive, and the appeal must be terminated because 
there is no entitlement under the law to the benefit sought.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

Accordingly, the Board finds that service connection for 
diabetes mellitus, arthritis, peripheral neuropathy, and acid 
reflux secondary to alcoholism, is not warranted.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

As noted above, service connection for bilateral defective 
hearing was last denied by the RO in April 1965.  There was 
no appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

The evidence of record at the time of the April 1965 rating 
decision that denied service connection for bilateral hearing 
loss included the veteran's service medical records, April 
1952 and August 1958 VA examination reports, and a March 1965 
letter from a private audiologist.  

The service medical records, including the veteran's 
separation examination in May 1945, and the VA examination 
reports in 1951 and 1958, showed no complaints, treatment, 
abnormalities, or diagnosis referable to any hearing problems 
in the left ear.  

The March 1965 private audiologist's letter indicated that 
audiological examinations in 1963 and 1965, showed normal 
hearing in the left ear.  

Based on the evidence above, service connection for defective 
hearing in the left ear was last denied by the RO in April 
1965, on the basis that there was no evidence of hearing loss 
in the left ear in service or subsequent thereto, and no 
competent evidence of a relationship between any claimed 
disability and service.  

The evidence added to the record since the March 1965 rating 
action included numerous private and VA medical records 
showing treatment for various maladies from 1989 to the 
present; a July 2007 VA audiological examination report, and 
a transcript of the March 2008 hearing before the undersigned 
member of the Board.  

Except for a single VA audiological outpatient report in July 
2005, the private and VA medical records showed treatment 
primarily for matters unrelated to any hearing problems.  The 
July 2005 VA audiological outpatient note showed mild to 
moderate hearing loss in the left ear.  On subsequent VA 
audiological examination in July 2007, the examiner opined 
that it was less likely than not that the veteran's 
sensorineural hearing loss in the left ear was caused by 
noise exposure in service.  The examiner indicated that the 
claims file was reviewed and included a detailed description 
of the veteran's medical history.  He noted that the veteran 
reported that his hearing problems in the left ear began only 
several years prior to the examination.  The examiner also 
noted that there was no evidence of a hearing loss in the 
left ear prior to the July 2005 audiological outpatient 
examination.  

The additional evidence also included a letter to the veteran 
from a private physician, dated in June 2004, in which the 
physician, responding to the veteran's request for records 
pertaining to treatment for hearing problems, indicated that 
he had never treated the veteran for any hearing problems or 
hearing loss.  The physician indicated that he agreed with 
the veteran that military noise exposure without appropriate 
hearing protecting is often associated with significant 
sensorineural hearing loss, and that he did not doubt that 
the veteran had significant hearing loss which was related to 
service, but that he would first need to conduct a hearing 
examination.  Although the private physician indicated a 
willingness to provide an opinion regarding the etiology of 
any identified hearing loss, he clearly and unambiguously 
indicated that he would "first need" to conduct an 
audiological examination before forwarding any information to 
the VA.  The physician recommended that the veteran make an 
appointment if he wished to pursue the matter further.  The 
veteran did not follow up or schedule an appointment nor was 
any additional evidence or correspondence received from the 
physician.  Since the physician never examined the veteran 
for a hearing problem, never reviewed the service medical 
records or had any actual knowledge as to the nature or 
extent of any claimed hearing disorder, the Board finds that 
his statement does rise to the level of a competent medical 
opinion.  The Court has held that a post-service reference to 
injuries sustained in service without review of the service 
medical records is not competent medical evidence.  Grover v. 
West 12 Vet. App. 109, 112, (1999).  See also Black v. Brown, 
5 Vet. App. 177, 180 (1993) (A medical opinion is inadequate 
when it is unsupported by clinical evidence.)  

At the Travel Board hearing in March 2008, the veteran 
offered no additional testimony concerning his hearing loss, 
other than to note that he was granted service connection for 
hearing loss in the right ear and tinnitus due to noise 
exposure in service.  Therefore, he believed that service 
connection should also be established for the left ear.  

Concerning the veteran's testimony, while he believes that 
his hearing loss in the left ear is related to service, he is 
not competent to offer a medical opinion, nor does any such 
testimony provide a sufficient basis for reopening a 
previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence relating any current hearing loss in the 
left ear to service.  On the contrary, the VA medical opinion 
stated that there was no etiological relationship between the 
veteran's hearing loss in the left ear and service.  The 
evidence previously reviewed did not show a hearing loss in 
the left ear in service or within one year of discharge from 
service.  The first complaint and objective evidence of 
hearing loss in the left ear was in 2005, more than 59 years 
after service separation.  Moreover, the veteran has not 
presented any competent evidence relating his current hearing 
loss in the left ear to service.  

As a whole, the additional evidence does not offer any new 
probative information showing that the veteran's current 
hearing loss in the left ear is related to service.  The 
additional evidence merely shows the recent onset of a 
hearing loss in the left ear, which a VA audiologist opined 
was not related to noise exposure in service.  Thus, the 
Board finds that the additional evidence is not new and 
material, since it does not include competent medical 
findings linking the veteran's current hearing loss in the 
left ear to service.  The medical reports do not offer any 
new or favorable probative information and are merely 
cumulative of evidence already of record.  Accordingly, a 
basis to reopen the claim of service connection for defective 
hearing of the left ear has not been presented.  

PTSD

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 30 percent or greater.  38 C.F.R. § 4.130 (2007).  

In this case, the veteran's principal symptomatology includes 
difficulty sleeping, nightmares, and depression.  VA 
outpatient notes from 2004 to the present show periods of 
increased irritability and frustration, particularly since he 
and his wife moved into a retirement home in 2006.  The 
records show that his medications (dosage) have been 
gradually increased over the past couple of years with good 
results.  The veteran is active and socializes with other 
residents in the retirement home, and has not had any 
significant problems with staff or other residents.  The 
findings on VA examinations in March 2004, January 2006, and 
June 2007 were essentially the same, and showed that the 
veteran was cooperative, alert, and well oriented.  His 
attention, concentration, and memory were intact, and his 
thought processes were well organized and goal directed.  His 
mood was depressed and his affect was mildly dysphoric.  
There were no paranoid, delusional, or unusual thought 
content, and his insight was fair.  The veteran's hygiene and 
grooming were adequate and his eye contact was good.  Thus, 
the objective findings do not show significant social 
impairment.  

However, that is not to say that the veteran is not impaired 
by his PTSD.  Rather, the clinical findings during the 
pendency of the appeal showed that he has managed his 
underlying psychiatric symptoms for many years and has made 
significant progress in dealing with them through counseling 
and with medication.  The VA records showed that he has a 
good relationship with his wife, two daughters and his 
grandchildren, and that he generally interacts well with 
others.  

On the other hand, the Board does not discount the affect of 
the veteran's significant symptoms of nightmares, flashbacks, 
and depression on his daily life.  The veteran reports 
exaggerated startled response, feelings of detachment, and 
isolative tendencies, and displays periods of frustration and 
irritability.  The fact that he has shown some improvement in 
dealing with his symptoms does not diminish the degree of his 
psychiatric impairment.  The psychiatric reports have 
consistently assigned GAF scores ranging from 55 to 65 during 
the pendency of the appeal.  The Board notes that a GAF score 
of 45 was rendered on a VA outpatient note in January 2007.  
However, the only abnormal finding was impaired memory.  All 
other findings were essentially normal and; moreover, were 
consistent with the findings from the other VA reports of 
record.  The Board finds that the GAF score on the January 
2007 outpatient note was significantly outside the range of 
all the other scores of record and is of limited probative 
value.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  
However, the Board is not required to assign a rating based 
merely on such score.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating, and no higher.  

As indicated above, the evidence of record does not show that 
the veteran's symptomatology is reflective of the severity 
and persistence to warrant an evaluation in excess of 50 
percent under the criteria discussed above.  The veteran does 
not demonstrate occupational and social impairment due to 
symptoms such as obsessional rituals which interfere with 
routine activities; intermittent, illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran was entitled to staged ratings for his PTSD.  
However, upon review of all the evidence of record, the Board 
finds that at no time during the pendency of the claim for an 
increased rating, to include consideration of the one-year 
period before the claim was received, has the veteran's PTSD 
been more or less disabling than is reflected in the 50 
percent evaluation assigned.  




ORDER

Service connection for alcoholism is denied.  

Service connection for diabetes mellitus, arthritis, 
peripheral neuropathy and acid reflux secondary to alcoholism 
is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for defective hearing of the 
left ear, the appeal is denied.  

An increased evaluation to 50 percent, and no greater, for 
the veteran's PTSD is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


